Exhibit 10.9

 

ENDOCYTE, INC.
2010 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT

This Award Agreement (“Award Agreement”), dated as of ___________, 20___, is by
and between Endocyte, Inc., a Delaware corporation (the “Company”), and ________
(“Optionee”).  Unless otherwise defined herein, the terms defined in the
Endocyte, Inc. 2010 Equity Incentive Plan (the “Plan”), shall have the same
defined meanings in this Award Agreement.

I.            NOTICE OF GRANT

Optionee:     

«First_Name» «Middle_Initial» «Last_Name»

The Company has granted the Optionee an option to purchase Common Stock of the
Company (the “Option”), subject to the terms and conditions of the Plan and this
Award Agreement, as follows:

Grant Number:

Date of Grant:

Vesting Commencement Date:

Exercise Price per Share:

Number of Shares:

Total Exercise Price: Number of shares multiplied by the exercise price per
share

Type of Option: Nonstatutory Stock Option

Term/Expiration Date:

 

Vesting Schedule:

This Option shall vest in full on the business day before the first annual
stockholder meeting following the date of grant.

 

II.           AGREEMENT

1.            Grant of Option. This Award Agreement sets forth the terms and
conditions of the Option granted by the Company to purchase the number of Shares
set forth in the Notice of Grant, at the exercise price per Share set forth in
the Notice of Grant (the “Exercise Price”). The Option is subject to the terms
and conditions of the Plan, which is incorporated into this Award Agreement by
reference.

2.            Vesting. Unless otherwise provided in this Award Agreement or in
the Plan, this Option shall become exercisable in one or more installments in
accordance with the Vesting Schedule set forth in the Notice of Grant.  

3.            Option Term; Expiration Date. This Option shall expire at 5:00
p.m. Eastern Time on the Expiration Date set forth in the Notice of Grant.  



1

 

--------------------------------------------------------------------------------

 

 

 

4.            Termination of Relationship as a Service Provider. If the Optionee
ceases to be a Service Provider for any reason, the vested portion of this
Option, if any, shall be exercisable on or before the Expiration Date as set
forth in the Notice of Grant.  Except as set forth in Section 9 hereof, the
unvested portion of the Option shall automatically revert to the Plan.

5.            Exercise of Option.

(a)          Right to Exercise. This Option shall be exercisable during its term
in accordance with the Vesting Schedule set out in the Notice of Grant and with
the applicable provisions of the Plan and this Award Agreement.

(b)          Method of Exercise. This Option shall be exercisable by delivery to
the Company of a notice of exercise (the “Exercise Notice”) which shall state
the election to exercise the Option,  the number of Shares with respect to which
the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company. The Exercise
Notice shall be accompanied by payment of the aggregate Exercise Price as to all
Exercised Shares. This Option shall be deemed to be exercised upon receipt by
the Company of such fully executed Exercise Notice accompanied by the aggregate
Exercise Price.

No Shares shall be issued pursuant to the exercise of an Option unless such
issuance and such exercise complies with Applicable Laws. Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to the Optionee on the date on which the Option is exercised with respect to
such Shares.

(c)          Method of Payment. The Optionee may pay the aggregate Exercise
Price by any of the following methods, or any combination thereof:

(i)           cash or cashier check;

(ii)          consideration received by the Company under a formal cashless
exercise program adopted by the Company in connection with the Plan; or

(iii)         surrender of other Shares provided that, (i) such Shares have a
Fair Market Value on the date of surrender equal to the aggregate Exercise Price
of the Exercised Shares and (ii) accepting such Shares will not result in any
adverse accounting consequences to the Company, as determined by the
Administrator in its sole discretion.

6.            Restrictions on Exercise. This Option may not be exercised if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such Shares would constitute a violation of any Applicable
Law.

7.            Non-Transferability of Option. This Option may not be sold,
pledged, assigned, hypothecated,  transferred, or disposed of in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised, during the lifetime of Optionee, only by Optionee. The terms of the
Plan and this Award Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.

8.            Term of Option. This Option may be exercised only within the term
set out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Award Agreement.

9.            Accelerated Vesting.  

(a)          Change in Control. In addition to the provisions made in Section
13(d) of the Plan for accelerated vesting in certain circumstances following a
Change in Control, this Option or a substitute option will become fully
exercisable if a successor corporation or a Parent or Subsidiary of a successor
corporation assumes or substitutes for this Option following a Change and
Control and the Optionee is removed from the Board before the expiration of his
or her then-current term or the Optionee is not re-elected to serve as a
Director upon expiration of his or her then-current term.  The accelerated
vesting provisions of this Section 9(a) will not apply if the Optionee
voluntarily resigns from the Board or declines to be nominated to serve another
term as Director.



2

--------------------------------------------------------------------------------

 

 

 

(b)          Resignation upon Request. This Option will become fully exercisable
upon the Optionee’s resignation as a Director if such resignation was requested
by the Nominating and Corporate Governance Committee of the Board.

10.          Tax Consequences. THE OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE
EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

III.         OTHER TERMS

11.          Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Award Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee. This Award Agreement is governed by the internal substantive laws but
not the choice of law rules of Indiana.

12.          Notices. All notices and other communications required or permitted
under this Award Agreement shall be written and delivered personally or sent by
registered or certified first-class mail, postage prepaid and return receipt
required, addressed as follows: if to the Company, to the Company's executive
offices in West Lafayette, Indiana, and if to the Optionee or his or her
successor, to the residence address last furnished by the Optionee to the
Company.  Notwithstanding the foregoing, the Company may authorize notice by any
other means it deems desirable or efficient at a given time, such as notice by
facsimile or electronic mail (e-mail). Optionee agrees to notify the Company
upon any change in the Optionee’s residence address.

13.          No Guarantee of Continued Service. OPTIONEE ACKNOWLEDGES AND AGREES
THAT, EXCEPT AS OTHERWISE PROVIDED IN THIS AWARD AGREEMENT OR IN THE PLAN, THE
VESTING OF SHARES IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL
OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR
ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR
THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER
AT ANY TIME, WITH OR WITHOUT CAUSE.

14.          Plan Controlling.  Subject to Section 18(c) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and this Award
Agreement, the terms and conditions of the Plan shall prevail.  Optionee
acknowledges receipt of a copy of the Plan and has reviewed the Plan and this
Award Agreement in their entirety, has had an opportunity to obtain the advice
of counsel and fully understands all provisions of the Award Agreement and Plan.
All decisions or interpretations of the Administrator upon any questions arising
under the Plan or this Award Agreement are binding, conclusive and final.

 

15. Acceptance and Agreement.  If Optionee does not want to accept this Option,
Optionee must notify [______________] within sixty (60) days after the Date of
Grant.  If Optionee does not make such a notification, Optionee will have
accepted this Option and agreed to the terms and conditions set forth in this
Award Agreement and in the Plan.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ENDOCYTE, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

3

--------------------------------------------------------------------------------